DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 41 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it does not include the elected SEQ ID #10. Accordingly, claim 41 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Rejections Maintained
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) 90% identical to SEQ ID#s 10, or 10 and 20. This judicial exception is not integrated into a practical application because the sequence encompasses natural sequences as set out below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the amino acids are a natural sequence regardless of consisting or comprising the sequence and antigen specific immune response is a property of the sequence. 

For SEQ # 10-RESULT 6
US-15-324-964B-30
; Sequence 30, Application US/15324964B
; Patent No. 10111944
; SEQ ID NO 30
;  LENGTH: 565
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: A/New York/8/2006
US-15-324-964B-30

  Query Match             99.8%;  Score 3010;  DB 1;  Length 565;
  Best Local Similarity   99.6%;  
And For SEQ ID 8- 
Sequence 32, Application US/13645375
; SEQ ID NO 32
;  LENGTH: 566
;  TYPE: PRT

  Query Match             100.0%;  Score 3013;  DB 11;  Length 566;
  Best Local Similarity   100.0%;  
  Matches  566;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Applicant argues that the claims now recite multivalent. 
Applicant’s arguments have been fully considered and not found persuasive.
Applicant has presented no evidence that the multivalent property is specific to the combination and not just the combination of the properties of the natural elements. In other words, that the combination provides broader immune reponse than the inherent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 15-18, 20-27, 29, 37, 39-40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al.  and CIARAMELLA et al. (20180311336).
Weiner et al. teach an influenza protein SEQ ID# 36 (page 32 upper part) that is a consensus sequence intended to be broadly reactive that is the same as SEQ ID No: 10 of the claimed invention. The consensus hemagglutinin antigen can be administered to induce an immune response (page 7 lines 25-30).


Weiner et al. do not teach the specific components of the nanoparticle or combination with NP.
CIARAMELLA et al. teach SEQ ID# 421 that is the same as claimed SEQ ID# 20 and SEQ #32 that is the same as #8 of the present application. 
CIARAMELLA et al. teach that vaccines can include HA and NP (page 1 para 0009). CIARAMELLA et al. teach that lipid nanoparticles can be formulated with peg-lipids and cationic lipids including ionizabe cationic lipids and sterol as in claims 16-18 and 22 (para 0039), that (13Z,16Z)-N,Ndimethyldocosa-13,16-dien-1-amine of claims 18 and 27 can be used (para 0400), as for claim 20, the nanoparticle can contain 30-75% ionizable lipid and 0.1-20% peg-lipid (para0399), as in claims 21 and 23 the nanoparticle can contain phospholipid (para 0478), The nanoparticle can comprise ionizable cationic lipid, non-cationic lipid and peg lipid as in claim 25 (para 0050) and the phospholipid of claim 23 (DSPC) and the PEG lipid of claim 24 can be used (para 0399), and the formulation percents of claim 27 in para 0394. 
One of ordinary skill in the art at the effective time of filing would have been motivated to make a combination vaccine using NP and HA knowing that the combination was used in another vaccine formulation as taught in CIARAMELLA et al. and been able to choose the NP from sequences known in the art. One of ordinary skill in the art at the effective time of filing would have been able to make nanoparticles to deliver the protein antigen from the list of reagents provided by CIARAMELLA et al. with the expectation of success knowing that those components have been used to make lipid nanoparticles. 

Thus, it would have been prima facie obvious at the effective time of filing to make the influenza protein antigens in to nanoparticles and use them in a method to make an immune response with the expectation of success knowing that the sequences are known in the art and the lipid formulations are known barring some unexpected result. 
Applicant argues that claims 8 etc. have been amended to require SEQ ID#s 4 and 5  and that CIARAMELLA et al. do not remedy Weiner et al. and also do not teach the limitations of claims 1 and 8 as amended, the rejection should be withdrawn. 
Applicant’s arguments have been fully considered and not found persuasive.
Some of the asserted claims have been canceled and claim 1 as amended does not require SEQ ID# s 4 and 5. As noted above the new combination of claim 1 is also obvious with CIARAMELLA et al. as the reference does teach SEQ ID# 8. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/Shanon A. Foley/             Primary Examiner, Art Unit 1648